DETAILED ACTION

Response to Arguments
	The 35 U.S.C. 112(b) rejection has been withdrawn based on applicant’s amendment.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the workload instruction comprises an untranslated guest process address space identifier (gPASID), a workload for an input/output (/O) target device, and an identifier of a submission register on the /O target device; determine a value of an V/O hint bit of the page table entry corresponding to the gPASID and the identifier of the submission register; responsive to determining that an I/O hint bit of the page table entry is set to a pre-defined value indicating that gPASID translation is to be bypassed, keep the untranslated gPASID in the workload instruction, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the workload instruction comprises an untranslated guest process address space identifier (gPASID), a workload for an input/output (/O) target device, and an identifier of a submission register on the /O target device; determining, by the processing device, a value of an VO hint bit of the page table entry corresponding to the gPASID and the identifier of the submission register; responsive to determining that the VO hint bit is set to a pre-defined value indicating that gPASID translation is to be performed: translating, by the processing device, the untranslated gPASID to a host process address space identifier (nRPASID), and replacing, by the processing device, the gPASID in the workload instruction with the translated hPASID, in combination with other recited limitations in claim 7.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the workload instruction comprises an untranslated guest process address space identifier (gPASID), a workload for an input/output (VO) target device, and an identifier of a submission register on the /O target device; determine a value of an V/O hint bit of the page table entry corresponding to the gPASID and the identifier of the submission register; responsive to determining that the /O hint bit is set to a pre- defined value indicating that PASID translation is to be bypassed, keep the untranslated gPASID in the workload instruction, in combination with other recited limitations in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181